Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 27, 2022

The Court of Appeals hereby passes the following order:

A22A0052. MICHAEL BARNHILL et al v. CATHY A. ALFORD.

      Cathy A. Alford, the maternal biological grandparent of A. B., a minor, filed
a complaint for grandparent visitation pursuant to OCGA § 19-7-3.1 As part of their
response, the child’s father, Michael Barnhill, and his wife, Katheryn A. Barnhill,
filed a motion to declare certain provisions of OCGA § 19-7-3 (c) unconstitutional,
arguing that subsections (c) (1), (c) (3), and (c) (5) create unlawful presumptions in
favor of grandparents and divest the trial court of authority to make a determination
in the best interests of the child. After a trial, the court entered orders granting
Alford’s request for grandparent visitation and expressly finding that OCGA § 19-7-3
(c) (1) and (c) (3) are not unconstitutional, and that (c) (5) is not implicated in this
case because the court ordered more than 24 hours of visitation per month. The
Barnhills filed a notice of appeal to this Court seeking review of both orders.
      The Supreme Court of Georgia “has exclusive jurisdiction over all cases
involving construction of the Constitution of the State of Georgia and of the United
States and all cases in which the constitutionality of a law, ordinance, or
constitutional provision has been called into question.” Atlanta Independent School
System v. Lane, 266 Ga. 657, 657 (1) (469 SE2d 22) (1996) (citing Ga. Const. of
1983, Art. VI, Sec. VI, Par. II (1)). This exclusive jurisdiction extends “only to
constitutional issues that were distinctly ruled on by the trial court and that do not
involve the application of unquestioned and unambiguous constitutional provisions


      1
        The child’s mother passed away in 2018, shortly before the underlying action
was filed.
or challenges to laws previously held to be constitutional against the same attack.”
State v. Davis, 303 Ga. 684, 687 (1) (814 SE2d 701) (2018) (citation and punctuation
omitted). Here, the trial court expressly rejected the Barnhills’ challenge to the
constitutionality of OCGA § 19-7-3 (c) (1) and (3), and that challenge appears to
present an issue of first impression.
      As the Supreme Court has the ultimate responsibility for determining appellate
jurisdiction, see Saxton v. Coastal Dialysis & Med. Clinic, 267 Ga. 177, 178 (476
SE2d 587) (1996), this appeal is TRANSFERRED to the Supreme Court for
disposition.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/27/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                             , Clerk.